Citation Nr: 1515137	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-04 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979 and from October 1980 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The jurisdiction of this case has been transferred to the RO in Muskogee, Oklahoma.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system reveals documents that are either duplicative of the evidence of record or not pertinent to the present appeal with the exception of the March 2015 Appellate Brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran died in May 2011.  The death certificate lists hepatorenal syndrome and cirrhosis as causes of death.  A medical opinion was not obtained concerning whether the Veteran's service-connected posttraumatic stress disorder (PTSD) and panic disorder with agoraphobia substantially and materially contributed to his death.  The Veteran was rated 50 percent disabled by PTSD and panic disorder with agoraphobia at the time of his death.   In an August 2002 VA progress note, a VA licensed clinical social worker disclosed that the Veteran had a long history of substance abuse.  Thus, the record raises the issue of whether the Veteran's PTSD and panic disorder with agoraphobia substantially contributed to the Veteran's death from hepatorenal syndrome and cirrhosis.  

A medical opinion should be obtained that specifically addresses whether the Veteran's PTSD and panic disorder with agoraphobia substantially and materially contributed to his death.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an opinion from an appropriate medical professional concerning whether there is a relationship between the Veteran's death from hepatorenal syndrome and cirrhosis and his service-connected PTSD and panic disorder with agoraphobia.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the PTSD and panic disorder with agoraphobia substantially and materially contributed to the Veteran's death.  A complete rationale should be provided for the opinion expressed by the examiner.  

2.  After completion of the above development, the Appellant's claim should be re-adjudicated.  If the determination remains unfavorable, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




